Citation Nr: 0118023	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for chronic bronchitis with bronchiectasis.  

2.  Entitlement to a disability rating greater than 10 
percent for bilateral varicose veins prior to January 12, 
1998.

3.  Entitlement to a disability rating greater than 10 
percent for varicose veins of the left leg as of January 12, 
1998.  

4.  Entitlement to a compensable disability rating for 
varicose veins of the right leg as of January 12, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Manifestations of the chronic bronchitis with 
bronchiectasis include subjective complaints of chronic cough 
with sputum production, shortness of breath with minimal 
exertion, and frequent infections; objective evidence of mild 
dyspnea on exertion, wheezing, and diminished breath sounds; 
and X-ray evidence of chronic obstructive pulmonary disease, 
minimal fibrosis, and granuloma.  There is no evidence of 
incapacitating episodes of infection, near-continuous use of 
antibiotics, severe cough, purulent sputum, associated 
cyanosis, clubbing, edema, anemia, hemoptysis, or consistent 
weight loss.  Pulmonary function tests do not demonstrate the 
requisite impairment for a higher disability rating.   

3.  Manifestations of varicose veins prior to January 12, 
1998 include objective findings of moderate varices on the 
left lower leg and mild varices on the right lower leg.  
There is no evidence of associated edema or ulcer.     

4.  As of January 12, 1998, there is evidence of varicose 
veins on the right calf and extensive varicose veins on the 
left calf and extending above the knee to the thigh.  The 
varicose veins are mainly superficial and without swelling, 
with a maximum size of one-quarter inch in diameter.  There 
is no evidence of ulcer, eczema, or significant associated 
edema.  The veteran subjectively complains of slight swelling 
with standing too long, which was relieved with rest and 
elevating the feet.  He does not regularly use compression 
hosiery.  

5.  The veteran's complaints of leg pain are deemed by 
medical personnel to be primarily associated with non-service 
connected peripheral vascular disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for chronic bronchitis with bronchiectasis have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.96, 4.97, 
Diagnostic Codes 6600 and 6601 (2000); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6600 and 6601 (1996).  

2.  The criteria for a disability rating greater than 10 
percent for bilateral varicose veins prior to January 12, 
1998 have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21 (2000); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

3.  The criteria for a 20 percent disability rating for 
varicose veins of the left leg as of January 12, 1998 have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.104, Diagnostic Code 7120 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).

4.  The criteria for a 10 percent disability rating for 
varicose veins of the right leg as of January 12, 1998 have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.104, Diagnostic Code 7120 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the enactment of the VCAA, the RO's actions comply with 
the new statutory provisions.  By way of the August 1995 
rating decision and June 1996 statement of the case, the RO 
gave notice to the veteran and his representative as to the 
evidence required to substantiate his claims, as well as the 
applicable law and regulations.  Also, in supplemental 
statements of the case issued in September 1997 and February 
1999, the RO provided the veteran and his representative with 
the amended versions of pertinent VA regulations, discussed 
in more detail below.  In addition, the RO has secured the 
veteran's VA treatment records and provided him with VA 
examinations.  The veteran notified the RO that records from 
previous private medical providers were not available.  He 
did not authorize VA to secure any other private records.  
Finally, the veteran has had the opportunity to present 
evidence and argument, including personal testimony, in 
support of his claim.  Therefore, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The RO established service connection for left varicose veins 
in a September 1946 rating decision.  At that time, it 
assigned a noncompensable (zero percent) rating. In a 
September 1947 rating action, the RO granted service 
connection for chronic bronchitis and assigned a 30 percent 
rating.  In an April 1949 rating decision, the RO 
recharacterized the disability to include bronchiectasis and 
increased the rating to 60 percent.  It reduced the 
evaluation to 30 percent in a July 1951 rating action.   

The veteran submitted a claim for the re-evaluation of his 
service-connected disabilities in November 1994.  In a 
December 1994 statement, he explained that he had experienced 
periodic acute bronchitis over the years.  In addition, he 
stated that his legs tended to swell after standing any 
length of time.  He could not walk any distance due to muscle 
tightening.  

With his statement, the veteran provided completed releases 
of medical information for providers where the veteran 
received treatment from 1959 to 1992.  In a January 1997 
statement, the veteran indicated that records of his most 
recent private treatment provided by J. Smith, M.D. and 
Houston Chest Internist had been purged and were not 
available.  

In March 1995, the veteran underwent a VA examination.  The 
examiner noted that the claims folder was not available for 
the examination.  The veteran had a 50-year history of 
smoking cigarettes.  He had recently been treated for an 
upper respiratory infection.  He denied any shortness of 
breath.  The veteran reported having cramps in the left calf 
when he walked less than a quarter mile.  Examination was 
significant for mild exertional dyspnea that relieved with 
rest.  There was no cyanosis or clubbing.  The lungs were 
clear without wheezes or rales.  Examination of the lower 
extremities revealed moderate varices on the left lower leg 
and mild varices on the right.  There were skin 
discolorations on both lower legs, more on the left.  
Venectasias and discoloration began above the ankles.  Pedal 
pulse was barely palpable on the right and absent on the 
left.  There was no peripheral edema, ulcer, or eczema.  His 
weight was 214 pounds.  The diagnosis included chronic 
bronchitis, bronchiectasis by history, varicose veins, mild 
to moderate venous insufficiency, and severe peripheral 
vascular disease as main cause of leg pain.  Chest X-rays 
revealed minimal fibrosis and few small calcified granuloma 
in both lungs.         

The RO granted a 10 percent rating for bilateral varicose 
veins in an August 1995 rating decision effective from the 
date of the November 1994 claim.  It continued the 30 percent 
evaluation for chronic bronchitis with bronchiectasis.  The 
veteran timely appealed that decision.  

VA outpatient records showed that the veteran was immediately 
referred for additional evaluation of peripheral vascular 
disease after the March 1995 VA examination.  He continued to 
report left calf claudication with an inability to walk more 
than three blocks.  The veteran was hospitalized in July 1995 
for left calf pain.  He related a history of smoking 
approximately one pack of cigarettes per day for 50 years.  
He had shortness of breath on exertion.  He denied any chest 
pain.  Physical examination at admission showed that lungs 
were clear to auscultation bilaterally.  There was no 
clubbing, cyanosis, or edema of the extremities.  The veteran 
underwent arteriogram of the bilateral lower extremities and 
angioplasty of the left common iliac artery.  The diagnosis 
at discharge included peripheral vascular disease and chronic 
obstructive pulmonary disease (COPD).  Outpatient follow-up 
records dated through March 1997 reflected improved leg pain 
and ability to ambulate with an additional diagnosis of 
venous stasis disease.    

VA records dated in February 1996 reflected complaints of 
coughing, shortness of breath, and chest congestion for 
several days.  The veteran was diagnosed as having an upper 
respiratory infection and was treated with antibiotics.  He 
returned in April 1996 with complaints of recurrent chest 
congestion for two months.  He continued to smoke.  
Examination revealed scattered wheezes and X-rays showed 
COPD.  The diagnosis was COPD and seasonal rhinitis.  
Treatment included antibiotics.  In October 1996, the veteran 
reported having chest tightness and coughing for two days.  
Examination was negative.  The assessment was COPD.  
Treatment included antibiotics.  Subsequent records showed 
continued complaints for one week.  The veteran presented in 
December 1996 complaining of persistent upper respiratory 
infection.  Examination revealed cough with yellow-white 
phlegm and bilateral rhonchi.  The impression was bronchitis.  
He was treated with antibiotics and Atrovent.  In January 
1997, the veteran related coughing light brown secretions 
since October, as well as fever.  On examination, the lungs 
were fairly clear.  The diagnosis was pneumonitis.  Treatment 
included antibiotics.    

In March 1998, the veteran was afforded another VA 
examination.  The examiner noted that the claims folder was 
not available but that the veteran was a VA patient and that 
his computerized information was reviewed.  The veteran 
reported current symptoms of chronic daily hacking and 
coughing up brown sputum, approximately two to three 
tablespoons per day.  He also had daily wheezing.  He used an 
inhaler regularly.  The veteran related that he had 
claudications in the left calf after walking about two blocks 
and had to stop.  His feet got cold very easily.  If he stood 
for a long time, the veteran's legs bothered him, especially 
on the left.  The veins popped out and got heavy when he 
stood for a long period of time.  The veteran denied having 
any edema.  He did not wear support hose.  On examination, 
there were diminished breath sounds on the left with rhonchi 
and wheezes in the left lung base.  His weight was 195 
pounds.  Examination of the lower extremities revealed 
varicose veins on both calves, more extensive on the left 
calf.  The greatest diameter was approximately one-quarter 
inch.  The varicose veins on the left calf extended above the 
knee to the medial left thigh.  There was no evidence of 
phlebitis or thrombophlebitis.  The left ankle and knee were 
larger on measurement than the right ankle and knee.  Pulses 
were barely palpable in the right foot and not palpable in 
the left foot.  There was no edema.  There was stasis 
dermatitis with hyperpigmentation and erythema from his 
ankles to his knees bilaterally.  The examination report 
included color photographs of the veteran's lower 
extremities.  The diagnosis included chronic bronchitis, 
COPD, bronchiectasis with reactive airway disease, varicose 
veins of both legs, and peripheral vascular disease.  The 
examiner commented that the veteran's respiratory disability 
was moderate.  He added that the varicose veins were mainly 
superficial and without swelling.  The examiner stated that 
the veteran's complaints of leg pain were more likely related 
to his peripheral vascular disease.  

Pulmonary function tests were ordered in connection with the 
March 1998 VA examination.  Pre-bronchodilator testing 
revealed forced expiratory volume in one second (FEV-1) was 
73 percent predicted and the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) was 
55 percent.  Post-bronchodilator testing showed FEV-1 of 84 
percent predicted and FEV-1/FVC of 56 percent.  The 
interpretation was moderately severe obstructive airway 
disease with significant response to bronchodilators.  

In September 1999, the veteran underwent another VA 
examination.  The examiner stated that the veteran's medical 
records were available but not the claims folder.  He 
reviewed the report of the March 1998 VA examination as well 
as records of subsequent VA treatment.  The veteran reported 
current symptoms of chronic cough with gray sputum and 
shortness of breath on minimal exertion.  He denied any chest 
pain.  He continued to smoke.  The veteran also reported 
having cramps in the left calf after walking two to three 
blocks.  The right leg was better.  His weight was recorded 
as 193 pounds.  Examination revealed mild exertional dyspnea.  
There was no cyanosis or clubbing.  Auscultation of the lungs 
revealed moderate prolongation of the expiratory phase with 
occasional expiratory wheezes on both bases, more on the 
right.  There were multiple venectasias of the distal parts 
of the bilateral lower extremities.  Pulses were barely 
palpable on both feet.  The varices were unchanged from the 
previous VA examination.  There were no ulcers and only 
minimal pedal stasis edema.  The veteran's gait was normal 
though he walked very slowly.  The diagnosis included chronic 
bronchitis, history of bronchiectasis, history of recurrent 
pneumonia and recurrent upper respiratory infection, COPD, 
varices without change from previous examination, and severe 
peripheral vascular disease status post surgery with some 
improvement.  The examiner commented that the vascular 
problems were not related to the varices.  Chest X-rays taken 
for the examination showed marked COPD and granuloma of the 
right lower lung. 

Pulmonary function tests performed in October 1999 in 
conjunction with the VA examination yielded the following 
results: FEV-1 of 68 percent predicted and FEV-1/FVC of 58 
percent pre-bronchodilator; FEV-1 of 80 percent predicted and 
FEV-1/FVC of 61 percent post-bronchodilator.  No 
interpretation was available.  Included with the report were 
results from pulmonary function tests performed in April 
1999.  Pre-bronchodilator results were FEV-1 of 75 percent 
predicted and FEV-1/FVC of 58 percent.  Post-bronchodilator 
results were FEV-1 of 81 percent predicted and FEV-1/FVC of 
62 percent.  The results were interpreted as showing mild 
obstructive ventilatory defect with no significant acute 
response to bronchodilator, with FEV-1 and FVC unchanged from 
the March 1998 study.    

In an April 2000 rating decision, the RO awarded separate 
disability ratings for varicose veins in the right leg and 
varicose veins in the left leg, assigning a noncompensable 
and a 10 percent rating, respectively, effective January 12, 
1998.  It continued the 30 percent evaluation for the 
respiratory disability.  

The veteran testified at a personal hearing in September 
2000.  He had a lot of leg pain when he stood a lot or walked 
a distance.  He had more problems with the left leg.  He also 
had slight swelling if he stayed on his feet too long.  He 
tried to remain sedentary and keep his feet up.  The veteran 
stated that he had worn stockings but not lately.  He 
described some discoloration around the ankles.  The varicose 
veins extended above the knee on the left side.  He believed 
that the varicose veins were worse.  With respect to his 
respiratory disability, the veteran testified that he had 
shortness of breath with little exertion, coughing with 
phlegm, particularly with hot weather, and frequent 
respiratory infections, about four or five a year, which 
required antibiotics.  He received all of his treatment from 
VA.  The veteran indicated that he had not long ago lost 16 
or 18 pounds, but had gained some of it back.  He had coughed 
up only a couple specks of blood.  

Additional VA medical records showed that the veteran was 
hospitalized in June 1998 for problems associated with 
peripheral vascular disease.  He underwent aortobifemoral 
bypass for femoral stenosis.  Subsequent records documented 
improved leg pain and ability to walk.  In October 1998, the 
veteran's weight was 185 pounds.  Records dated in April 1999 
indicated that the veteran had no shortness of breath with 
exertion less than three to four flights of stairs.  He 
denied having chest pain with exertion.  Examination revealed 
expiratory wheezes bilaterally.  There was no clubbing, 
cyanosis, or edema.  His weight was 198 pounds.  In May 1999, 
the veteran presented with fever and dry cough with darkish 
sputum for several days.  His weight was 190 pounds.  On 
examination, there were a few basilar crackles that cleared 
after coughing.  He was started on antibiotics for 
pharyngitis.  In February 2000, the veteran complained of 
nonproductive cough for two days.  He was still smoking.  He 
had no chest pain or shortness of breath.  His weight was 188 
pounds.  Examination was negative.  The diagnosis was upper 
respiratory infection.  During an unrelated visit in March 
2000, examination revealed inspiratory and expiratory wheezes 
in the right lower lobe and varicosities in the lower 
extremities.  The veteran's weight was 202 pounds.   

Analysis

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the Board notes that VA amended the rating 
criteria for respiratory disorders and cardiovascular 
disorders during the pendency of the veteran's appeal.  See 
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. pt. 4) 
(amending the criteria for respiratory disorders effective 
October 7, 1996); 62 Fed. Reg. 65,207 (1997) (codified at 38 
C.F.R. pt. 4) (amending the criteria for cardiovascular 
disorders effective January 12, 1998).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran. 

The Board notes that, in its supplemental statement of the 
case issued in February 1999, the RO applied both versions of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard, 4 Vet. 
App. at 392-94.  

1.  Chronic Bronchitis with Bronchiectasis

The veteran's chronic bronchitis with bronchiectasis is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (Code) 6600, chronic bronchitis, and Code 6601, 
bronchiectasis.  38 C.F.R. § 4.97.  Pursuant to VA 
regulation, disabilities evaluated under certain diagnostic 
codes, including Code 6600 and Code 6601, will not be 
combined with each other.  Rather, a single rating will be 
assigned under the diagnostic code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2000); 
38 C.F.R. § 4.96(a) (1996). 

Under the previous version of the rating criteria for chronic 
bronchitis, a 30 percent rating is assigned when the 
disability is moderately severe, with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout chest, and 
beginning chronic airway obstruction.  A 60 percent rating is 
in order when there is severe disability, with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
38 C.F.R. § 4.97, Code 6600 (1996).  
 
Under the previous version of the rating criteria for 
bronchiectasis, a 30 percent evaluation is warranted when 
there is moderate disability, with persistent paroxysmal 
cough at intervals throughout the day, abundant purulent and 
fetid expectoration, and slight, if any, emphysema or loss of 
weight.  A 60 percent rating is assigned when disability is 
severe, with considerable emphysema, impairment in general 
health manifested by loss of weight, anemia, or occasional 
pulmonary hemorrhages; when occasional exacerbations of a few 
days duration, with fever, etc., are to be expected; and when 
demonstrated by lipiodol injection and layer sputum test.  
38 C.F.R. § 4.97, Code 6601 (1996). 

As amended, the criteria for chronic bronchitis provide for a 
30 percent rating when pulmonary function tests demonstrate 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 56- to 
65-percent predicted.  A 60 percent rating is assigned when 
tests show FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; there is maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Code 6600 (2000).  

As amended, the rating criteria for bronchiectasis provide 
for a 30 percent rating when the disability manifests with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
assigned when the disability manifests with incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  The Note to Code 6601 specifies that an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6601 
(2000).   

In this case, the record reveals that the predominant 
disability picture is chronic bronchitis.  VA medical 
personnel regularly diagnose the bronchiectasis by history 
only.  Therefore, the Board will evaluate the veteran's 
disability under Code 6600 as provided by VA regulation.  
38 C.F.R. § 4.96(a) (2000); 38 C.F.R. § 4.96(a) (1996).  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the Board's 
choice of diagnostic code should be upheld if it is supported 
by explanation and evidence).

In this case, the veteran subjectively complains of chronic 
cough with sputum production, shortness of breath with 
minimal exertion, and frequent infections.  VA examinations 
generally reveal mild dyspnea on exertion, wheezing, and 
diminished breath sounds.  Chest X-rays show COPD, minimal 
fibrosis, and granuloma.  The March 1998 VA examiner 
characterized the respiratory disability as moderate.  

VA treatment records reflect several episodes of respiratory 
infection.  During such episodes, there is evidence of 
productive cough, though not severe or with purulent sputum.  
Although these episodes included treatment with antibiotics, 
there is no indication that such episodes were incapacitating 
or that near-continuous antibiotic use is required.  There is 
no evidence of associated cyanosis, clubbing, edema, anemia, 
or hemoptysis.  Although the veteran's weight has fluctuated, 
with a lowest recorded weight of 185 pounds in October 1998 
and a highest recorded weight of 214 pounds in March 1995, 
the evidence does not show consistent weight loss.   

With respect to clinical evidence of pulmonary function, the 
amended version of Code 6600 provides for a 60 percent rating 
when tests show FEV-1 of 40- to 55-percent predicted, or FEV-
1/FVC of 40 to 55 percent.  The March 1998 study shows a 
finding of FEV-1/FVC of 55 percent predicted.  Otherwise, all 
results from the March 1998 study and subsequent pulmonary 
function tests in April 1999 and September 1999 demonstrate 
findings that do not meet the criteria for the higher rating.  
In light of those results, the single favorable finding from 
March 1998 is insufficient to warrant an increase.  In 
addition, as interpreted by medical personnel, these studies 
reflect mild to moderately severe obstructive defect only.  

Therefore, the Board finds that, considering criteria from 
both versions of Codes 6600 and 6601, the overall disability 
picture does not more nearly approximate the criteria for a 
60 percent rating.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent for chronic 
bronchitis with bronchiectasis.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Code 6600 
(2000); 38 C.F.R. §§ 4.96, 4.97, Code 6600 (1996).

2.  Varicose Veins

Varicose veins are evaluated under Code 7120.  38 C.F.R. § 
4.104.  Under the previous version of Code 7120, a 
noncompensable rating is assigned when varicose veins are 
mild or with no symptoms.  A 10 percent rating is warranted 
for moderate varicose veins, unilateral or bilateral, with 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  A 20 percent 
rating for unilateral disability, or a 30 percent rating for 
bilateral disability, is in order when varicose veins are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, but no involvement 
of the deep circulation.  The Note indicates that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, Code 7120 (1997).  

The amended version of Code 7120 provides for a 
noncompensable evaluation for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating is in order when 
there are varicose veins with intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  When there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, a 20 percent evaluation is warranted.  The Note 
specifies that these evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
each extremity is evaluated separately.  38 C.F.R. 
§ 4.104, Code 7120 (2000).  See 38 C.F.R. §§ 4.25 (combined 
ratings table), 4.26 (bilateral factor). 

Prior to January 12, 1998, the RO assigned a 10 percent 
evaluation for bilateral varicose veins.  As of January 12, 
1998, the left and right leg varicose veins are rated as 10 
percent disabling and noncompensable, respectively.  

Both before and after January 12, 1998, the veteran 
subjectively complains primarily of leg pain and cramping, 
particularly on the left, with walking.  However, the medical 
evidence shows that the leg pain and ambulation difficulties 
largely resolved with surgery in July 1995 and again in June 
1998, both associated with the veteran's peripheral vascular 
disease.  In addition, the March 1995 and March 1998 VA 
examination reports include the opinion that the leg pain was 
primarily caused by the peripheral vascular disease.  The 
September 1999 VA examiner specifically stated that the 
varices were not related to the vascular disease.  The RO 
denied service connection for such disorder in September 
1998.    

Objective evidence of varicose veins prior to January 12, 
1998 consists of the March 1995 VA examination report showing 
moderate varices on the left lower leg and mild varices on 
the right lower leg.  There is no evidence of associated 
edema or ulcer from the examination or from VA outpatient 
treatment.  The Board finds that this evidence fails to 
disclose a disability picture that more nearly approximates 
the criteria for a disability rating greater than 10 percent 
under Code 7120 in effect before January 12, 1998.  38 C.F.R. 
§ 4.7.  

As of January 12, 1998, additional subjective complaints 
include slight swelling with standing too long, which was 
relieved with rest and elevating the feet.  The veteran does 
not regularly use compression hosiery.  Objectively, the 
March 1998 VA examination report reflects varicose veins on 
both calves, more extensive on the left and with extension to 
the left thigh, with maximum size of one-quarter inch in 
diameter.  The examiner stated that the varicose veins were 
mainly superficial and without swelling.  The varices were 
unchanged during the September 1999 VA examination.  There is 
no evidence of ulcer, eczema, or significant associated 
edema.  To the extent that stasis pigmentation or dermatitis 
is present, there is no medical evidence that associates it 
with the varicose veins as opposed to venous insufficiency or 
severe peripheral vascular disease shown of record.  

Given the evidence of left leg varices that extend above the 
knee and affect the superficial veins, the Board finds that 
the disability picture more nearly approximates the criteria 
for a 20 percent rating under the previous version of Code 
7120, such that it is more favorable to the veteran. Id. 
Absent evidence of marked distortion and sacculation with 
edema and episodes of ulceration, a higher rating is not 
warranted for the left leg.  38 C.F.R. § 4.104, Code 7120 
(1997). 

With respect to the right leg varices, the Board finds that 
the amended version of Code 7120 is more favorable.  That is, 
the evidence of varicose veins in conjunction with the 
veteran's testimony as to pain and swelling with use that is 
relieved by elevation, the criteria for a 10 percent rating 
are more appropriate.  38 C.F.R. § 4.7.  Lacking evidence of 
persistent edema, eczema, or other associated symptoms in the 
right leg, no higher rating is in order.  38 C.F.R. § 4.104, 
Code 7120 (2000).        

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for bilateral varicose veins before January 12, 1998.  
However, as of January 12, 1998, the evidence supports a 
disability rating of 20 percent for varicose veins of the 
left leg and a 10 percent disability rating for varicose 
veins of the right leg.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Code 7120 (2000); 
38 C.F.R. § 4.104, Code 7120 (1997).











	(CONTINUED ON NEXT PAGE)
ORDER

A disability rating greater than 30 percent for chronic 
bronchitis with bronchiectasis is denied.  

A disability rating greater than 10 percent for bilateral 
varicose veins prior to January 12, 1998 is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
varicose veins of the left leg as of January 12, 1998 is 
granted.    

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
varicose veins of the right leg as of January 12, 1998 is 
granted. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



